Citation Nr: 0802459	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-30 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

On the veteran's substantive appeal Form 9, the veteran 
requested a hearing at the local VA office before a member of 
the Board.  Such hearing was scheduled, but the veteran 
requested to postpone this hearing.  The Veterans Law Judge 
scheduled to hear the veteran's testimony denied the motion 
to reschedule.

The Board notes that additional evidence in the form of a 
treatment summary from Dr. G was received at the Boston RO in 
February 2006.  The veteran attached a statement which stated 
it was new and material evidence; however, there was no 
waiver of RO adjudication and the evidence was received after 
the case was certified to the Board in December 2005.  In a 
letter dated September 2007, first sent to his Massachusetts 
address and then to his Arizona address, the Board requested 
the veteran submit a waiver of RO consideration.  There was 
no reply.

Additionally, since the veteran has moved to Arizona during 
the pendancy of his appeal, the veteran may no longer be 
represented by Massachusetts Veterans Services as he is no 
longer a resident of that state.  In a letter dated December 
2007, the Board sent a letter with information concerning his 
choices for representation.  There has been no reply to this 
letter.

The appeal is REMANDED to RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a VA Form 21-4142 during April 2004, 
allowing the RO to obtain treatment records from Highland 
Ridge Hospital.  It is unclear whether these records were 
actually requested.  The RO/AMC should attempt to procure 
such records and include them in the veteran's claims file.

Additionally, the veteran sent an Authorization form for him, 
not the RO, to obtain medical treatment records from 
ComPsych.  The RO replied with information concerning 
obtaining these records.  There have been no ComPsych records 
associated with the veteran's claims file.  On remand, the 
RO/AMC should request the veteran identify all medical care 
providers who have treated him for PTSD and obtain the 
necessary releases to request this information from the named 
entities and specifically from ComPsych.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, the evidence suggests the veteran's condition 
may have worsened since his VA examination in May 2004.  The 
most recent evidence of record is from 2005, more than two 
years ago.  As the current status of his disability is 
unclear, the Board finds that a current VA examination is 
necessary.

Finally, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2007), and implemented at 38 C.F.R. § 3.159 (2007).  During 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
substantiate an increased rating claim or a disability rating 
and effective date for the disability on appeal.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) concerning his claim for an 
increased rating for PTSD.  The notice 
should also include an explanation of the 
information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him for PTSD.  
After securing the necessary release for 
ComPsych as well as any other medical 
providers the veteran indicates, request 
these records as well as medical records 
from Highland Ridge Hospital.  In 
addition, VA treatment records from the 
Boston VAMC or any other VAMC where the 
veteran indicates he has received 
treatment should be obtained.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with examination.  All symptomatology 
should be described in detail and a Global 
Assessment of Functioning score for PTSD 
should be assigned.

4.  Thereafter, readjudicate the claim.  
If the claim remains denied, the veteran 
should be issued a supplemental statement 
of the case, and be given an opportunity 
to respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



